COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Retired Judge Duff*


TRAVCORPS AND
 HARTFORD ACCIDENT & INDEMNITY COMPANY
                                             MEMORANDUM OPINION **
v.   Record No. 1897-01-4                         PER CURIAM
                                              NOVEMBER 13, 2001
FAUSTINE I. COOPER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Roger L. Williams; Lauren M. Ebersole;
             Williams & Lynch, on brief), for appellants.

             (Gregory P. Perigard; Burgess, Locklin,
             Kernbach & Perigard, PLLC, on brief), for
             appellee.


     TravCorps and its insurer (hereinafter referred to as

"employer") contend that the Workers' Compensation Commission

erred in finding that Faustine I. Cooper proved that she

adequately marketed her residual work capacity after

November 18, 2000.     Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.          See

Rule 5A:27.



     *
       Retired Judge Charles H. Duff took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400(D).
     **
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     "The determination of whether a partially disabled employee

has adequately marketed [her] residual work capacity lies within

the fact finding judgment of the commission."     Wall Street Deli,

Inc. v. O'Brien, 32 Va. App. 217, 220-221, 527 S.E.2d 451, 453

(2000).   Factual findings made by the commission will be upheld

on appeal if supported by credible evidence.     See James v.

Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487,

488 (1989).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      In

ruling that Cooper proved that she adequately marketed her

residual work capacity beginning November 18, 2000, the

commission found as follows:

           [Cooper] showed that she moved to California
           . . . [on November 18, 2000], and
           immediately began seeking employment. She
           presented evidence of 21 different jobs for
           which she made personal contacts, and she
           also stated that she applied at the
           California employment commission and made 16
           contacts with potential employers through
           that commission, for which she supplied
           contact information. She also searched the
           want-ads and inquired at places posting
           help-wanted signs.

     On appeal, employer challenges the reliability of Cooper's

job search and her credibility.    As fact finder, the commission,

weighed Cooper's evidence and accepted her uncontradicted

testimony and documentary evidence regarding her marketing
                                 - 2 -
efforts after November 18, 2000.    It is well settled that

credibility determinations are within the fact finder's

exclusive purview.   Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987).   Furthermore, "[i]n

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App.

890, 894, 407 S.E.2d 32, 35 (1991).

     Because the commission's decision was based upon credible

evidence, it will not be disturbed on appeal.   Accordingly, we

affirm the commission's decision.

                                                          Affirmed.




                               - 3 -